 
  
 

UNITED STATES DISTRICT COURT-ENTERED oy
COUNSE/PARTIES CF RECORD

 

 

 

 

 

DISTRICT OF NEVADA
. !
“CLERK US DISTRICT
UNITED STATES OF AMERICA, COURT
5 2:09-CRHBO-JCM-PALICT OF NEVADA oeeyy |
Plaintiff, ) me BEPUN
)
vs. )
)
ORLANDO JIMENEZ )
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#144), sentencing held on October 23, 2009. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: IVAN AYALA
Amount of Restitution: $40.00

Name of Payee: FRANCISCO MORENO-VISCARA
Amount of Restitution: $200.00

Name of Payee: JOSE SOLIS
Amount of Restitution: $20.00
a?

Total Amount of Restitution ordered: $260.00**

*#* Joint and several with co-defendants Felipe De Jesus Flores-Villela, Victor Manual
Morales-Velazquez, Angel Rigoberto Uribe-Ibarra and Gerardo Perez-Villegas

Dated this (& day of October 2019.

 
    

STATES DISTRICT JUDGE
